                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


 PACNET SERVICES LTD.,

          Plaintiff-in-Interpleader,

 v.                                                                Civil Action No.: 17-cv-06027

 OFFICE OF FOREIGN ASSETS CONTROL of the
 UNITED STATES DEPARTMENT OF THE                                   Date of Service: April 24, 2020
 TREASURY; JOHN DOE DEFENDANTS 1 – 73;

         Defendants/Claimants-in-Interpleader.


PLAINTIFF PACNET SERVICES LTD’S MOTION TO LIFT SEAL ON DOCUMENTS
  5, 5-1, AND 5-2 AND INCORPORATED MEMORANDUM OF LAW IN SUPPORT

       Plaintiff-in-Interpleader PacNet Services Ltd. (“PacNet”) respectfully submits this Motion

to Lift the Seal on Documents 5, 5-1, and 5-2 (“the Sealed Documents”), previously filed in this

action. As discussed in greater detail herein, PacNet requests the Court lift the seal as to the Sealed

Documents for the limited purposes of (a) providing information contained in the Sealed

Documents in response to discovery requests propounded in litigation pending in British

Columbia, Canada, and (b) use of the Sealed Documents or information contained in the Sealed

Documents for the prosecution or defense of that litigation, provided that use complies with the

July 25, 2019 confidentiality order issued by the Supreme Court of British Columbia (the

“Confidentiality Order”).

I.     BACKGROUND

       On October 16, 2017, PacNet filed its Complaint in this interpleader action (Dkt. No. 1),

together with its Motion for Interpleader Deposit (Dkt. No. 2). Concurrent with the filing of its

Complaint and Motion for Interpleader Deposit, PacNet filed a Motion for Leave to File Under


                                                  1
Seal (“Motion to Seal”) two documents: Annex A to its Complaint (Dkt. No. 5-1 (“Annex A”)),

and the Declaration of George Calhoun in Support of Motion for Interpleader Deposit (Dkt. No.

5-2 (“Calhoun Declaration”)). (Dkt. No. 5 (“Motion to Seal” or “Mot. to Seal”).) The Motion to

Seal, itself, was likewise filed under seal. The Government did not file a response or opposition

to PacNet’s Motion to Seal, and on October 20, 2017, the Court granted PacNet’s Motion to Seal.

(Dkt. No. 6.)

       In the time since the Sealed Documents were filed under seal in this matter, in a civil

forfeiture action initiated in the Supreme Court of British Columbia by the Director of Civil

Forfeiture (“Director”), 1 PacNet and individuals named in that matter have been asked in discovery

requests issued by the Director to produce information contained in the Sealed Documents.

Namely, in a recent interrogatory, the Director has requested

       the names of the former clients of PacNet, and its subsidiaries and affiliated
       companies . . . , respecting whom The United States Department of the Treasury,
       Office of Foreign Assets Control has alleged that certain amounts that were owed
       by the PacNet Group to those former clients involve the proceeds of fraud or money
       laundering.

See Ex. A, Interrogatories on behalf of the Director of Civil Forfeiture (Mar. 6, 2020), at 2.

Similarly, in a document request, the Director has sought “[t]he list of PacNet’s former clients who

are referred to as “Defendants John Doe 1-73” at paragraph 20 of PacNet’s Complaint in

Interpleader.” See Ex. B, Ltr. from A. Doolittle (attorney for Director) to counsel for PacNet (Nov.

21, 2018), at 2.

       PacNet seeks to provide information responsive to the Director’s interrogatory and

document request. PacNet believes that it can provide this information to the Director without



1
 Director of Civil Forfeiture v. The Owners and all Others Interested in the Properties and the
Bank Funds, in Particular PacNet Services Ltd., Rosanne Day, Gordon Day, Ruth Ferlow, Peter
Ferlow, and 672944 B.C. Ltd., Vancouver Registry No. S182680 (B.C.S.C.).


                                                 2
running afoul of the Court’s Order granting the motion to seal the Sealed Documents, given that it

was PacNet alone who requested that the documents be sealed to begin with. However, in an

abundance of caution, because the information sought by the Director is present in the Sealed

Documents, PacNet files this instant Motion asking for the Court to unseal the documents for the

limited purposes of responding to the Director’s discovery requests and possible use of the

documents in accordance with the Confidentiality Order. PacNet submits that its motion should

be granted because it alone was the initial party seeking to seal the documents, and the changed

circumstances in the form of a request in a court proceeding from a Canadian governmental official

for information contained in the Sealed Documents makes it appropriate to now unseal the

documents. Further, PacNet is not seeking that the Sealed Documents be unsealed in their entirety;

rather, PacNet is solely seeking that the Court order that information contained in the Sealed

Documents may be provided in response to the discovery requests in British Columbia and used

in the British Columbia litigation, in accordance with the Confidentiality Order, attached hereto as

Exhibit C. Thus, PacNet submits that because information contained in the Sealed Documents

would be produced in accordance with the Confidentiality Order, the information will be utilized

for the purposes of that case, but not disclosed elsewhere.

       Counsel for PacNet conferred with counsel for the Government, and counsel for the

Government indicated that the Government does not object to the relief sought in this motion.

II.    ARGUMENT

       Although Courts generally apply a presumption of public access to judicial documents

under Rule 5.2(d), that presumption is subject to the balancing against other critical privacy

interests. United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995) (courts balance privacy

interests against presumption of public access in deciding whether to seal judicial documents under




                                                 3
Rule 5.2); Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 189 (2d Cir. 2008) (same).

“‘[D]ocuments may be sealed if specific, on the record findings are made demonstrating that

closure is essential to preserve higher values and is narrowly tailored to serve that interest.’”

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) (quoting In re N.Y. Times

Co., 828 F.2d 110, 116 (2d Cir. 1987)).

       From the outset of this case, PacNet has taken the position that the Sealed Documents did

not need to remain sealed in perpetuity. To be sure, in PacNet’s initial Motion to Seal, it asserted

that the need to protect the John Doe Interpleader Defendants from being publicly labeled as

criminals was a sufficient interest to warrant sealing of the Sealed Documents. (Mot. to Seal, at

5.) However, in making its request, PacNet explicitly stated that disclosure of the identities of the

John Doe Interpleader Defendants may become appropriate at a later date:

       Public disclosure of the identities of John Doe Interpleader Defendants 1-73 at this
       stage in the litigation would subject them to unwarranted reputational and
       economic harm without due process of law. . . . At a later date during the contest
       before this Court between the competing interpleader defendants, disclosure of the
       identities of the John Doe Interpleader Defendants may be appropriate. Yet, at this
       initial date, the severity of the injury by public disclosure of those interpleader
       defendants’ identities outweighs the public interest in immediate access to
       information of their identities.

(Id. at 7 (emphasis added).) PacNet’s Motion to Seal was made in October 2017, almost exactly

two-and-a-half years ago. Since that time, the John Doe Interpleader Defendants have had the

opportunity to appear before the Court and assert an entitlement to the funds at issue in this

litigation. PacNet now asserts that sufficient time has passed, and circumstances have sufficiently

changed in the form of the requests made of PacNet to produce materials in the Canadian litigation,

that any privacy interest maintained by the John Doe Interpleader Defendants no longer outweighs

the presumption in favor of allowing access to judicial documents.




                                                 4
        The Court should grant PacNet’s Motion because PacNet is solely requesting that the Court

enter an order allowing for information contained in the Sealed Documents to be produced in

response to the Director’s discovery requests in the Canadian litigation and used in that litigation

only in accordance with the entered Confidentiality Order. Indeed, it is particularly appropriate to

unseal documents where a party brings the motion to unseal in order to allow a foreign tribunal to

have access to the documents at issue. The Southern District addressed a similar issue last year in

In re Petrobas Securities Litigation, 393 F. Supp. 3d 376 (S.D.N.Y. 2019). In that case, the

plaintiff in a matter pending in the Southern District was also involved in an arbitration proceeding

against the same defendant, pending in Sao Paulo, Brazil. Id. at 378-79. The plaintiff sought to

allow for the Brazilian arbitrator to have access to documents that had been previously filed under

seal in the Southern District litigation. Id. at 379. Just as was the case in PacNet’s Motion to Seal

in this matter, the court in In re Petrobas stated that “none of this sealing was intended to be

forever, and the parties knew as much.” Id. at 386. The court granted the motion to unseal almost

in full, 2 holding that its three-year-old conclusion that sealing was warranted no longer defeated

the general presumption in favor of public access to documents, reasoning that “the conditions that

made [the sealed documents] commercially sensitive are in many instances no longer relevant.”

Id. at 387.

        The conclusion the court in In re Petrobas is likewise appropriate in this case as to the

Sealed Documents given (i) the need for the documents to be produced in the Canadian litigation,

and (ii) the fact that the John Doe Interpleader Defendants have—in the time since the documents

were sealed—had the opportunity to come forward and assert a claim in this action. Unsealing is




2
  It left sealed “a few sentences within a few of the documents” that may still contain sensitive
information.


                                                 5
also appropriate where, like here, the party who brought the motion to seal is the party later seeking

to have material unsealed. See Veleron Holding, B.V. v. Stanley, No. 12 Civ. 5966(CM), 2014 WL

1569610, at *1, 6 (S.D.N.Y. Apr. 16, 2014) (granting plaintiff’s motion to unseal documents

previously sealed at plaintiff’s request, where confidential arbitration proceedings that led to

sealing order had concluded). And unsealing is particularly appropriate here because the unsealing

is sought solely for the purposes of providing information in the Sealed Documents in the Canadian

litigation, and for use in that litigation only in accordance with the Confidentiality Order.

III.   CONCLUSION

       For the reasons set forth above, PacNet respectfully requests that the Court issue an order

lifting the seal so that the Sealed Documents may be produced and used in the litigation pending

in British Columbia.



                                                       Dated: April 24, 2020

                                                       /s/ Jeff Ifrah
                                                       A. Jeff Ifrah
                                                       E-mail: jeff@ifrahlaw.com
                                                       George R. Calhoun (Pro Hac Vice)
                                                       E-mail: george@ifrahlaw.com
                                                       IFRAH LAW
                                                       1717 Pennsylvania Ave., NW, Suite 650,
                                                       Washington, D.C. 20006
                                                       Telephone: (202) 524-4142

                                                       Attorneys for Plaintiff-in-Interpleader




                                                  6
                                  CERTIFICATE OF SERVICE

         I certify that on April 24, 2020, I served a copy of the foregoing document to the

following by

                        ECF to all appearing parties.


and by


                        U.S. Mail, postage prepaid
         United States Department of the Treasury
         Office of Foreign Asset Control
         Treasury Annex
         1500 Pennsylvania Avenue, NW
         Washington, DC 20220




                                               /s/ George Calhoun________________
                                               George R. Calhoun




012457/001/00445920
